ORDER
PER CURIAM.
Thomas Paul Raimondi having filed a petition on July 10, 1986 for reinstatement to the Bar of Maryland after having been disbarred by the Court on December 29, 1972, and
The Court having conducted a hearing upon the petition for reinstatement on September 30, 1986, and
The Court having considered the principles governing reinstatement to the Bar as set forth in In re Braverman, 271 Md. 196, 316 A.2d 246 (1974), In re Barton, 291 Md. 61, 432 A.2d 1335 (1981), and Matter of Cory, 300 Md. 177, 477 A.2d 273 (1984), and
The Court having concluded that the petitioner made a clear and convincing showing of rehabilitation and of legal competence, borne out by his conduct over a long period of time subsequent to his disbarment, it is therefore,
ORDERED, by the Court of Appeals of Maryland, this 7th day of October, 1986, that the petition for reinstatement be, and it is hereby, granted, and further
*526ORDERED that Thomas Paul Raimondi be, and he is hereby, reinstated as a member of the Bar of Maryland upon taking in open Court and subscribing to the oath of attorneys required by Maryland Code (1957, 1981 Repl.Vol. Art. 10, § 10).